Citation Nr: 0532727	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1973 to April 
1975.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Some service clinical records are in the file, and after 
concerted effort by the RO, a number of the veteran's service 
personnel records are also now in the file.  

The record does not now confirm that the veteran had any time 
in Vietnam.  It does note that service ribbons for Vietnam 
time may not have included the particular dates in which the 
veteran alleges he was in-country.

Specifically, he alleges that in April 1975, for a period of 
10 or so days, he was a participant in an operation that 
served to evacuate and clean up the area of the American 
Embassy in Saigon, and as such, he should be entitled to 
presumptions relating to exposure to Agent Orange.  

The available records appear to reflect that during the 
latter period of his active duty, he was having difficulty 
within the service and was subjected to numerous disciplinary 
or quasi-disciplinary actions, put on a weight reduction 
program in which he showed little or no interest, and 
participated in a number of relatively minor regulatory 
infractions.

The clinical records now in the file show that fairly soon 
after service, the veteran was hospitalized by VA for 
psychiatric reasons.  On VA hospitalization in December 1975, 
a few months after service separation, he was diagnosed as 
having an inadequate personality.  

While it was said that he had had mental health problems all 
of his life, no records were sought or obtained for any-pre-
service psychiatric problems, so it would have been difficult 
to compare the relative nature and intensity of the post-
service problems with any that may have existed before 
service. 

He was discharged to a mental health facility, records from 
which are not now in the file.

The rating action by the RO in February 1986 denied his claim 
for service connection on the basis that a personality 
disorder was a constitutional or developmental abnormality 
not subject to service connection; and that he had not been 
found to have any acquired psychiatric disorder. 

The Board would note that under VA laws and regulations, some 
disabilities such as personality disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes.  38 C.F.R. § 3.303(c) 
(2004).  However, under certain circumstances, service 
connection may be granted for such disorders if shown to have 
been aggravated during service.  SeeVAOPGCPREC 82-90 (July 
18, 1990).  This possibility has not been addressed in this 
case.

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a) (2004).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is now diagnosed as having PTSD as well as an 
underlying personality disorder, anxiety, major depression, 
etc.  An opinion is not of record as to whether this or any 
other acquired psychiatric disorder is in any way related to 
service, regardless of whether or not it is properly 
diagnosed as PTSD.  Moreover, there has never been a complete 
and satisfactory adjudication of the issue of potential 
aggravation of and/or superimposed problems on any 
development personality problem as a result of service.

And although the veteran has been told in great detail as to 
what official records may be used (and which do not appear to 
be available in his case) to prove that he had service in 
Vietnam, it is not shown that he has been fully apprised that 
collateral data may also be so used, i.e., correspondence 
with family, photos, buddy statements, etc.  

For instance, he has alleged that the operation in which he 
participated in April 1975 was classified, and that, 
accordingly, the service department may not have 
documentation thereof.  Even if there was such an operation, 
and it was classified, there may be other evidentiary sources 
to support his contentions, and he should be afforded the 
opportunity to provide such evidence.

During the appellate period, many changes have taken place 
with regard to the requirements for due process, notifying a 
veteran as to what is required in the way of evidence, 
indicating to a veteran that VA is obligated to assist in 
obtaining such evidence, etc.  The Board is not persuaded in 
this case that the veteran fully comprehends the parameters 
of these regulations and what may be used as evidence to 
support his case.

Accordingly, the case is remanded for the following actions:

1  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
clinical documentation of any pre-service 
psychiatric problems, as well as 
additional clinical records from post-
service care for mental health 
disabilities.

Complete VA clinical records including 
starting with those from a mental health 
facility to which he was discharged after 
VA hospitalization in early 1976 should 
also be acquired by the RO and added to 
the claims file.  In this regard, the 
veteran should be requested to identify 
the name and location of that facility to 
which he was discharged.

The veteran should also be asked to 
provide any collateral information he may 
have, i.e., letters, buddy statements, 
etc., as to his time allegedly spent in 
Vietnam in service.  The RO should assist 
him as possible in obtaining such.

3.  The case should then be forwarded to 
an appropriate VA examiner to determine 
the nature of the veteran's current 
psychiatric problems; the nature of any 
pre-service psychiatric problems; whether 
there was any sign of in-service 
aggravation or alteration thereof; and 
whether there is any relationship between 
any psychiatric disorder manifest since 
service and to date which may be 
associable with service.

4.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


